PER CURIAM.
Appellant, Florida Department of Environmental Protection (FDEP), appeals the entry of a final judgment for attorney’s fees and costs pursuant to section 768.79, Florida Statutes (2005), and Florida Rule of Civil Procedure 1.442, based on a proposal for settlement that was rejected by FDEP. The final judgment for attorney’s fees and costs was entered following a jury verdict in favor of Appellee, William J. Green (Green). We reverse.
In Florida Department of Environmental Protection v. Green, 951 So.2d 918 (Fla. 4th DCA 2007), this Court held that the trial court erred in denying FDEP’s motion for summary judgment. In that appeal, this Court reversed the final judgment entered on the jury verdict and remanded the case for entry of a final judgment in favor of FDEP. Accordingly, we reverse and remand this appeal with directions to vacate the judgment for attorney’s fees and costs in favor of Green.

Reversed and Remanded with Directions.

WARNER, KLEIN and HAZOURI, JJ., concur.